11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                       JUDGMENT

Cecil Weldon Holland,                         * From the 104th District Court
                                                of Taylor County,
                                                Trial Court No. 18199B.

Vs. No. 11-13-00361-CR                        * November 30, 2015

The State of Texas,                           * Opinion by Bailey, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we reverse the judgment of the trial court and remand this cause to the
trial court for further proceedings.